             Case 5:19-cv-00702-OLG-ESC Document 1-2 Filed 06/18/19 Page 1 of 2
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO      DIVISION

                                     Supplement to JS 44 Civil Cover Sheet
                                    Cases Removed from State District Court

This form must be filed with the Clerk's Office no later than the first business day following
the filing of the Notice of Removal. Additional sheets may be used as necessary.

                 The attorney of record for the removing party MUST sign this form.
STATE COURT INFORMATION:
1. Please identify the court from which the case is being removed; the case number; and the complete
   style of the case.


    2019CI10781 James W. Myart v. Matt Stone, CEO, Baptist Hospital System, Corporately and Individually, Baptist Health
    System Private Security Company, John Doe Company, Jacob Coronal, and John Doe Security Company, John and Jane
    Does 1-5, Individually and as Employees, Dr. Jane Coleman,Employees of John Doe Security Company, Head ER Nurse
    Jane Doe, Jane Does 1-6, ER Nurses, All Individually Named Persons Sued Individually and as Employees of Baptist
    Hospital System, City of San Antonio Mayor Ron Nirenburg, Police Chief William McManus, Officer John Turner, Officer
    John Villarreal, Sgt. John Doe, Individually and in Their Official Capacities, In the 45th Judicial District Court, Bexar
    County, Texas




2. Was jury demand made in State Court?                     Yes                    No
   If yes, by which party and on what date?

    Defendant City of San Antonio                                                           06-13-19
   Party Name                                                                              Date




STATE COURT INFORMATION:
1. List all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

    James W. Myart, Plaintiff pro se, 714 Canton Street San Antonio, TX 78202, (210) 920-7254

    City of San Antonio Mayor Ron Nirenberg, Mayor, Police Chief William McManus, Officer John Turner, Officer John
    Villarreal, Sgt. John Doe
    Defendants represented by Asst. City Attorney Brad Bennett and Deborah Klein,, City Attorney's Office, Litigation
    Division, 100 West Houston, 18th Floor, San Antonio, TX 78205, Phone (210) 207-8963 / Fax (210) 207-4357

    Matt Stone, CEO, Baptist Hospital System, Corporately and Individually, Baptist Health System Private Security
    Company, John Doe Company, Jacob Coronal, and John Doe Security Company, John and Jane Does 1-5, Individually
    and as Employees, Dr. Jane Coleman, Employees of John Doe Security Company, Head ER Nurse Jane Doe, Jane Does
    1-6, ER Nurses
    Defendants represented by: Matthew M. Edwards, Evans, Rowe and Holbrook P.C., 10101 Reunion Place, Suite 900
    San Antonio Texas 78216, (210) 340-6555 Fax: (210) 340-6664




   TXWD - Supplement to JS 44 (Rev. 10/2004)
               Case 5:19-cv-00702-OLG-ESC Document 1-2 Filed 06/18/19 Page 2 of 2
2. List all parties that have not been served at the time of the removal, and the reason(s) for
   non-service.


    John Doe Company - reason for no service unknown
    Jacob Coronal - reason for no service unknown
    John Doe Security Company - reason for no service unknown
    John and Jane Does 1-5 - reason for no service unknown
    Dr. Jane Coleman - reason for no service unknown
    Employees of John Doe Security Company - reason for no service unknown
    Head ER Nurse Jane Doe - reason for no service unknown
    Janeall
3. List   Does  1-6, ERthat
             parties    Nurses - reason
                            have   beenfor no service unknown
                                         non-suited,    dismissed, or terminated, and the reason(s) for their
    City of San Antonio
   removal from the case.Mayor  Ron  Nirenburg - reason for no service unknown
    Police Chief William McManus - reason for no service unknown
    Officer John Turner - reason for no service unknown
    None John Villarreal - reason for no service unknown
    Officer
    Sgt. John Doe - reason for no service unknown




COUNTERCLAIMS, CROSS-CLAIMS, and/or THIRD-PARTY CLAIMS:
1. List separately each counterclaim, cross-claim, or third-party claim still remaining in the case and
   designate the nature of each such claim. For each counterclaim, cross-claim, or third-party claim,
   include all plaintiffs, defendants, and intervenors still remaining in the case. Also, please list the
   attorney(s) of record for each party named and include the attorney's firm name, correct mailing
   address, telephone number, and fax number (including area codes).

     None




VERIFICATION:


     Brad Bennett                                                                  06-18-19
    Attorney for Removing Party                                                   Date



     City of San Antonio
    Party/Parties




TXWD - Supplement to JS 44 (Rev. 10/2004)
